DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Pending claims include claims 1 – 20.

Information Disclosure Statement 
No IDS has/have been submitted at this time for consideration.

Reason(s) for allowance/ Allowable Subject Matter

1.	Claims 1 – 20 are allowed. The claim limitation with regards to independent Claims 1, 8 and 15  as set forth below is determined to be allowable in view of the references provided. The prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application. 
	A.  	 Albanese et al. (WO 2021/254636 A1) discloses on page 11, lines 16 – 28, in a  doppler delay domain, (see the first paragraph on page 2)  and at the base station the speed, AoA (angle of arrival)  can be computed for a given UE however Albanese failed to disclose the salient features of the independent claims as set forth below:
      “…based on the converted reference signal, estimating, by the base station, a channel response associated with the first user equipment, resulting in an estimated channel response; based on the estimated channel response, estimating, by the base station: a position of the first user equipment, resulting in an estimated position, wherein the estimated position comprises a horizonal position and a vertical position of the first user equipment, a velocity associated with the first user equipment, resulting in an estimated velocity, and an angle of arrival of the reference signal from the first user equipment, resulting in an estimated angle of arrival; and in response to estimating the position, the velocity, and the angle of arrival, sending, by the base station, the estimated position, the estimated velocity, and the estimated angle of arrival to a second user equipment.”.
 	B.  	Mingjin Wang (An overview of Enhanced Massive MIMO with Array signal Processing Techniques, September 2019) discloses in section “C” on the 11th page and abstract, Doppler domain parameters are extracted and such information as the velocity,  angle of arrival (AoAs) etc. can be determined, however Wang failed to disclose the salient features of the independent claims as set forth below:
      “…based on the converted reference signal, estimating, by the base station, a channel response associated with the first user equipment, resulting in an estimated channel response; based on the estimated channel response, estimating, by the base station: a position of the first user equipment, resulting in an estimated position, wherein the estimated position comprises a horizonal position and a vertical position of the first user equipment, a velocity associated with the first user equipment, resulting in an estimated velocity, and an angle of arrival of the reference signal from the first user equipment, resulting in an estimated angle of arrival; and in response to estimating the position, the velocity, and the angle of arrival, sending, by the base station, the estimated position, the estimated velocity, and the estimated angle of arrival to a second user equipment.”.
C.  	Shental et al. (US 8, 774, 294) discloses in column 3, lines 25 to 65, pilots signals are obtained and in view of delay doppler domain to obtain certain channel parameters but fails to explicitly disclose: “…based on the converted reference signal, estimating, by the base station, a channel response associated with the first user equipment, resulting in an estimated channel response; based on the estimated channel response, estimating, by the base station: a position of the first user equipment, resulting in an estimated position, wherein the estimated position comprises a horizonal position and a vertical position of the first user equipment, a velocity associated with the first user equipment, resulting in an estimated velocity, and an angle of arrival of the reference signal from the first user equipment, resulting in an estimated angle of arrival; and in response to estimating the position, the velocity, and the angle of arrival, sending, by the base station, the estimated position, the estimated velocity, and the estimated angle of arrival to a second user equipment.”.
D. 	Liu et al. (US 2022/0171050 A1) discloses in ¶ 0013 after the speed is computed the angles both the horizontal and vertical angles so as to calculate the velocity and angle of the target. However Liu failed to disclose the salient features of the independent claims as set forth below:
      “…based on the converted reference signal, estimating, by the base station, a channel response associated with the first user equipment, resulting in an estimated channel response; based on the estimated channel response, estimating, by the base station: a position of the first user equipment, resulting in an estimated position, wherein the estimated position comprises a horizonal position and a vertical position of the first user equipment, a velocity associated with the first user equipment, resulting in an estimated velocity, and an angle of arrival of the reference signal from the first user equipment, resulting in an estimated angle of arrival; and in response to estimating the position, the velocity, and the angle of arrival, sending, by the base station, the estimated position, the estimated velocity, and the estimated angle of arrival to a second user equipment.”.
		
 2.	Claims 2 – 7, 9 – 14 and 16 – 20 are allowed by virtue of their dependency on an allowed based claim.


             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463